FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                       Wednesday, February 25, 2015

  DAVID R. DOW
  UNIVERSITY      OF HOUSTON                      LAW
  CENTER
  100 LAW CENTER
  Houston, TX 77204
  * DELIVERED VIA E-MAIL *

  Re: PAREDES, MIGUEL ANGEL
  CCA No. WR-61,939-02                                                                                 COA No.
  Trial Court Case No. 2000CR6067B-W2

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk

  cc: Jeffrey Newberry (DELIVERED VIA E-MAIL)
  Criminal Court Administrator Bexar County (DELIVERED VIA E-MAIL)
  District Clerk Bexar County (DELIVERED VIA E-MAIL)
  District Attorney Bexar County (DELIVERED VIA E-MAIL)
  Edward L. Marshall (DELIVERED VIA E-MAIL)
  Joni White (DELIVERED VIA E-MAIL)




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX